ACCEPTED
                                                                                                03-15-00432-CR
                                                                                                        7751028
                                                                                     THIRD COURT OF APPEALS
                                                                                                AUSTIN, TEXAS
                                                                                           11/9/2015 4:17:17 PM
                                                                                              JEFFREY D. KYLE
                                                                                                         CLERK
                       IN THE THIRD COURT OF APPEALS
                           FOR THE STATE OF TEXAS
                                                                             FILED IN
                                                                      3rd COURT OF APPEALS
CHRISTOPHER GERMAN REYES                                                  AUSTIN, TEXAS
                                                                      11/9/2015 4:17:17 PM
V.                                                                  NO. 3-15-00432-CR
                                                                        JEFFREY D. KYLE
                                                                              Clerk
THE STATE OF TEXAS

                       APPELLANT’S FIRST MOTION FOR
                      EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE THIRD COURT OF APPEALS:

       COMES NOW, Christopher German Reyes, by and through his attorney of

record, Linda Icenhauer-Ramirez, and files this his First Motion for Extension of Time to

Brief and in support thereof, would show the Court the following:

                                            I.

       That the above-styled and numbered cause is styled The State of Texas v.

Christopher German Reyes, Cause Number D-1-DC-14-301140 in the 427th Judicial

District Court of Travis County, Texas. Appellant was sentenced on June 12, 2015.

                                           II.

       Appellant was convicted of the offense of aggravated sexual assault of a child and

punishment was assessed at thirty (30) years.

                                           III.

       Appellant’s motion for new trial was filed on June 12, 2015.     Notice of appeal

was filed on July 8, 2015. The reporter’s record was filed on September 24, 2015, and

the clerk’s record was filed on October 9, 2015. The due date for the brief is Monday,

November 9, 2015.
                                            IV.

        This is Appellant’s first motion for extension of time to file his brief. Appellant

respectfully requests a forty day extension of time to file the brief, which would make

such brief due on Saturday, December 19, 2015.        The next working day is Monday,

December 21, 2015.

                                            V.

        The undersigned attorney has read the record in this case and has begun drafting

the brief but has been unable to complete the brief due to necessary work needed to be

completed on several other appeal cases and due to her busy schedule in both the district

and county courts of Travis and Williamson Counties.       She asks that this extension be

granted so that she may effectively represent Appellant and so that justice may be done in

this case.

                                                     Respectfully Submitted

                                                     /s/ Linda Icenhauer-Ramirez
                                                     LINDA ICENHAUER-RAMIREZ
                                                     Attorney at Law
                                                     1103 Nueces
                                                     Austin, Texas 78701
                                                     (512) 477-7991
                                                     FAX #: (512) 477-3580
                                                     SBN: 10382944
                                                     EMAIL: ljir@aol.com

                                                     ATTORNEY FOR APPELLANT
                         CERTIFICATE OF COMPLIANCE

       I hereby certify that this motion was computer generated and contains 421 words,

as calculated by the word count function on my computer.

                                                   /s/ Linda Icenhauer-Ramirez
                                                   LINDA ICENHAUER-RAMIREZ




                            CERTIFICATE OF SERVICE

       I, Linda Icenhauer-Ramirez, hereby certify that a true and correct copy of the

foregoing Appellant’s First Motion for Extension of Time to Brief was served by e-file to

the Travis County District Attorney's Office on this the 9th day of November, 2015.

                                                   /s/ Linda Icenhauer-Ramirez
                                                   LINDA ICENHAUER-RAMIREZ